DETAILED ACTION

Prosecution Status
A non-final Office action was mailed on 11/24/2021 in which claims 12-14 were rejected.  Applicant has responded by submitting Amendments to the Claims and Remarks, received 02/24/2022, in which claims 12-14 are currently amended.  Claims 12-14 remain pending and under consideration.  

Priority
This application is a divisional of 14/169,845, filed 01/31/2014, now U.S. Patent No. 10,395,226.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,395,226 b2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘226 patent are more narrowly directed to the same invention and anticipate or render obvious (in view of Angus and Herkes –see Claim Rejections - 35 USC § 103) the claims of the present application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Angus et al. (US 8,589,020, hereinafter Angus) in view of Herkes et al (US 2011/0296194, hereinafter Herkes).

In regard to claim 12, Angus discloses a method, comprising:
receiving, by executable instructions that execute on a processor of a server from a non-transitory computer-readable storage medium, a device renewal request (see col. 4, ll. 17-27, disclosing “requesting an updated certificate revocation list from the certificate authority periodically, [or] in response to an attempt to access the network in which a digital certificate is presented”)
installing, by the executable instructions, an invalid device identifier list to a portable device (see col. 7, ll., 24-42, disclosing “[u]pdated identify information 120 may be loaded on data processing device 110 in any conventional manner”), wherein the invalid device identifier list identifies other portable devices that are to be denied access to a Self-Service Terminal (SST), deactivated on the SST, and associated with invalid device identifiers by the SST (see col. 4, ll. 4-17, disclosing “certificate revocation list”) when the portable device is connected to the SST (see col. 1, l. 65 – col. 2, l. 2, disclosing “laptop” and see col. 6, l. 54 – col. 7, l. 4, disclosing “interface . . . for providing an exchange of data or information between data processing device 110 and aircraft network data processing system 106”);
updating, by the executable instructions, information relating to the portable device that satisfies the device renewal request to the portable device (see col. 9, ll. 16-28, disclosing “aircraft maintenance entity 202 may load updated certificate renovation list 209 . . . onto data processing device 204) and that allows the SST to determine whether the invalid device identifier is valid and up to date as compared to an SST list maintained by the SST when the portable device is connected to the SST (see col. 8, ll. 30-42, disclosing “[i]dentity validation function 136”; see col. 7, l. 66 – col. 8, l. 10, disclosing “determine newness function”) [through a USB port] and without any network connectivity by the SST to the server (see col. 2, ll. 38-40, “disconnected form back office networks”; col. 5, ll. 33-35, disclosing “the maintenance device may have more frequent access to a certificate authority than the aircraft network data processing system”; col. 9, disclosing “data processing system . . . disconnect3ed form access to a certificate authority”), and 
wherein the server does not require any network connection to the SST device (see col. 4, ll. 49-50, disclosing “network data processing systems on mobile platforms, such as aircraft, often may be disconnected from access to other computer networks”) and uses the portable device and a connection between the portable and the SST (see col. 6, ll. 54-68, disclosing “interface 118”) to ensure that the SST obtains and verifies that the invalid device identifier list is more recent than the SST list (see col. 8, ll. 30-42, disclosing “[i]dentity validation function 136”; see col. 7, l. 66 – col. 8, l. 10, disclosing “determine newness function”),[and wherein the portable device is a USB key dongle].
However, although Angus discloses the secure devices may be portable computer devices, such as a laptop (see col. 1, l. 65 – col. 2, l. 2) and further discloses “interface 118 may be implemented in any manner appropriate for providing an exchange of data or information between data processing device 110 and aircraft network data processing system 106 using any transmission medium and any protocol” (see col. 6, ll. 60-62), Angus fails to explicitly describe any particular interface, including:
use of a USB key dongle and interface; and further
wherein installing further includes renewing a creation date and time-to-live attribute for the portable device on the portable device; and further 
determining whether the invalid device identifier list is valid . . .  based at least on the creation date and the time-live attribute on the portable device.
Herkes discloses:
connecting through a Universal Serial Bus (USB) and wherein the portable device  is a USB key dongle (see¶ 0087, disclosing "a USB socket for receiving a removable storage device 54 in the form of a secure USB drive"), wherein the secure devices are USB key dongles (see ¶ 0087); and further,
It would have been obvious to one of ordinary skill in the art to have modified the portable secure access device of Angus to be a USB key dongle, as taught by Herkes, as USB devices provide benefits of being inexpensive, compact, convenient, and universally compatible. Such a selection would merely be one of design choice.
Herkes further discloses:
wherein installing further includes renewing a creation date and time-to-live attribute for the portable device on the portable device (see ¶0027, disclosing “the access details may comprise a time period during which the removable storage device can be validly used”; see ¶ 0093, disclosing the time period includes the day, month, and year on which the secure USB drive is valid, and the number of dates from that date during which the secure USB drive is valid”):
determining whether the invalid device identifier list is valid . . .  based at least on the creation date and the time-live attribute (see ¶ 0027, disclosing “if the removable storage device is used outside of the time period (for example, after expiry of the time period), then the login credentials will not be validated even if they match those login credentials stored within the secure memory) on the portable device (see ¶ 0014, disclosing “access details are stored on the removable storage device”).
It would have been obvious to one of ordinary skill in the art to have modified Angus to include use of creation date and time-to-live attribute, as taught by Herkes, “to restrict use of the removable storage device in the event of theft or misuses thereof.”  Herkes, ¶ 0027.  Such a feature would improve any removable storage device that is used to access a self-service terminal in the same manner.

In regard to claim 13, Angus discloses the method of claim 12 further comprising, receiving, by the server, updates to the invalid device identifier list via an administrative interface (see col. 7, ll., 24-42, disclosing “[u]pdated identify information 120 may be loaded on data processing device 110 in any conventional manner”).

In regard to claim 14, Angus discloses the method of claim 12, wherein installing further includes encrypting and digitally signing the invalid device identifier list with a SST key associated with the SST and a method key associated with the method before installing the invalid device identifier list to the portable device (see col. 7, disclosing use of “digital signature”).

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. 

Double Patenting
Applicant has deferred the filing of a terminal disclaimer.

Claim Rejections - 35 USC § 103
	The rejections under 35 USC §103 have been traversed.  Applicant argues that Angus is directed to an airline computer and that “[t]he airline computer is not an SST.”  Remarks 4.  
This issue turns on the interpretation of “self-service terminal.”  It should be noted that "during patent examination, the claims are given the broadest reasonable interpretation consistent with the specification.”  MPEP §904.01 and §2111, citing In re Morris, 127 F3d 1048 (Fed. Cir. 1997).  In addition, “limitations appearing in the specification but not recited in the claim should not be read into the claim.   See MPEP §2106, citing E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003).  Thus, under its broadest reasonable interpretation, "SST" is construed to mean any interactive terminal that allows a user to access information or services on their own.  Thus, the Examiner maintains that the airline computer terminal disclosed in Angus reads on the broadest response interpretation of this term.   The Examiner notes that Applicant’s own Specification broadly states that “any SST terminal (kiosk, etc.) for any industry can benefit from the security mechanism discussed herein.” This statement supports the Examiner’s finding that an airline computer service system (i.e. in the airline industry) that is secured and can be accessed by a user using a authenticated portable device to perform maintenance operations (i.e. services) on an aircraft would meet the definition of a “self-service terminal.” Consequently, based on such an interpretation, Applicant’s argument is not persuasive.  Moreover, the Examiner concludes that the teachings of Angus apply to any secure terminal that least occasionally gets disconnected from access to a computer network.  
Secondly, Applicant argues that  that the certification revocation list in Angus is “not a listing of invalid device identifiers.”  The Examiner respectfully disagrees, and finds that a listing of invalid certificate serial number as disclosed in Angus (see col. 4, ll. 5-10) is a listing of invalid device identifiers.  In support of this finding, the Examiner notes that Angus discloses that a certificate is merely an example of a device identifier.  See col. 2, ll. 56-57.   
In response to applicant's argument that Herkes “teaches away” from the claimed invention, in response, the Examiner notes that Herkes is only relied upon to show that connecting a portable device for accessing the self-service terminal using a Universal Serial Bus (USB) and wherein the portable device is a USB key dongle and the renewing of a creation date and time-to-live attribute for the portable device on the portable device.  Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, based on the disclosers of Angus and Herkes, the Examiner maintains that the claimed invention, under the claims’ broadest reasonable interpretation, is obvious in view of the combination of prior art.  Consequently, the Examiner has maintained a prior art rejections under 35 USC § 103. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare
5/3/22


/SCOTT A ZARE/               Primary Examiner, Art Unit 3649